DECISION OF DISMISSAL
This matter is before the court on Defendant's Motion to Dismiss, included in its Answer filed April 16, 2009, requesting that the Complaint be dismissed as untimely. The court addressed the motion with the parties May 18, 2009. Plaintiff was represented by Stevador Don Pendlay, Trustee for the Pendlay Family Trust. Defendant was represented by Chris Parton, Residential Appraisal Supervisor, Jackson County Assessor's office.
The appeal involves a roll correction for tax years 2002-03 through 2007-08. The correction was made December 26, 2007. Plaintiff's appeal was filed February 26, 2009, approximately 14 months after Defendant made the roll correction.
Appeals of roll corrections for clerical errors and omitted property assessments must be filed "within 90 days after the correction of the roll." ORS 311.223(4) (2007). As indicated above, the correction was made in December 2007, and the appeal was filed in February 2009. Plaintiff clearly missed the 90-day appeal period. Under the circumstances, the court lacks jurisdiction to consider the appeal, and Defendant's request for dismissal must be granted. Now, therefore, *Page 2 
IT IS THE DECISION OF THIS COURT that Defendant's request for dismissal is granted because Plaintiff did not appeal on time.
Dated this ___ day of May 2009.
If you want to appeal this Decision, file a Complaint in the RegularDivision of the Oregon Tax Court, by mailing to: 1163 State Street,Salem, OR 97301-2563; or by hand delivery to: Fourth Floor, 1241 StateStreet, Salem, OR.
Your Complaint must be submitted within 60 days after the date of theDecision or this Decision becomes final and cannot be changed.
This document was signed by Magistrate Dan Robinson on May 27, 2009.The Court filed and entered this document on May 27, 2009. *Page 1